Title: From Thomas Boylston Adams to William Meredith, 3 March 1811
From: Adams, Thomas Boylston
To: Meredith, William



My dear Sir.
Quincy 3d March 1811.

Your very highly esteemed favour of the 25th: ult: came to hand this day. An acquisition of such value, demands a prompt acknowledgment, and I avail myself of a slight indisposition, as a plausible excuse for absenting myself from Church, that I may have the pleasure of once more communing with you.
It was at the instance of my Brother, that I transmitted to you a set of the Lectures, of which you have conceived an opinion so flattering to my feelings and so honourable to the Author. During the course of his passage, he prepared a letter for me, covering a list of names in the circle of his particular friends to whom I was requested, in his name, to present a copy of his Lectures for their acceptance. Among this number I had the pleasure to find yours, and having an opportunity of sending a number of sets to Philadelphia, I addressed them to my friend Edward Earle, with a request, that he would distribute them; he very obligingly complied, and as I was impressed with a belief, that my Brother’s intentions had been carried into effect, I was willing to take for granted, that the present would be generally acceptable and therefore refrained from writing particularly to any one on the subject. Excepting a few ungracious Criticks, no one who has read these Volumes and expressed an opinion that has come to me, has withheld a tribute of applause, as to the general merit of the work; and, but for a certain degree of party resentment and political antipathy, which has banished every sentiment of Candor from the hearts of his present opponents, in this quarter, the reputation of the Author would have been highly elevated by this literary labour. I have received from my Brother within a few months, many letters, in some of which he adverts to the rancorous temper of political antagonists, which exhibited itself towards him, for a length of time, before his departure, and which operated, as the strongest inducement in his mind, for accepting the appointment to go abroad. It is a source of satisfaction to me, that when he returns to his native land, he will, by his recent appointment as an Associate Judge of the Supreme Court, be placed in a situation to render good for evil, and in which the bitterness of faction will find few opportunities for exercise. I believe no other consideration would persuade him to accept the Office, as he has, in former times, expressed weighty objections to against the conditions attached to a judicial Office under the Constitution and laws of the United states.
I am very happy to hear of the increased and increasing reward of your professional labours. With all the prejudice against the Lawyers, in your State, and notwithstanding the numerous projects which have been invented for starving the trade, I am well persuaded that you stand on higher ground than we do in this land of real democratick equality. It is almost the universal practice with our people to cheapen the price of a writ, a Deed, or any other legal paper, as they would a Bushell of Turnips or a peck of Onions, and if the ’Squire wont work as cheap as any other ’Squire in the next town, why, they guess, they shall go further. The Profession is nevertheless over stocked beyond measure, both in Town and Country, and of all employments, that of a travelling Lawyer, which all of us are compelled to be more or less, is the least to be envied.
I should be very happy, if fortune would again put it in my power to visit my Friends in Philadelphia; and I never suffer myself to doubt whether, if life and health be spared me long enough, this pleasure is yet in reserve for me. It is true that I have yet only three children, but they engage all my time and diligence to provide for them, and your number of eight could not do more. I could scarcely realize that your oldest Son should be so advanced as to be a Junior at College, but when I look at my own daughter, now only in her fifth year and almost as tall as many a mother, it dissipates the wonder, that seven years should bring forward almost to manhood a youth whom I remember when almost an infant.
A Northern summer is very grateful to Southern Gentlemen, generally, but an Easterly wind at Boston in the month of July or August will often make them shiver & shake, like “Gaffar Gay”, in the Song. Mr: Hopkinson and Dr Glentworth who were a few days here, last Season, realized the sudden want of an additional doublet, and it takes some years even for a native of this region who has lived in Southern climes to familiarize with the bleak Eastern Blast. I am constitutionally hampered with Rheumatism and nothing afflicts me more sensibly that the Easterly winds which prevail here nearly one half the year. Our phraze is, “the Wind is out”, when it blows from the East, and it is a very significant expression, since its frequent occurrence and unwelcome tarrying has an almost infallible tendency to put folks out.
What has become of Joe? I sent him a set of the Lectures, and I have read a criticism upon them in The Port Folio of August last; neither very hot nor very cold. I think Dennie himself must like them. Please to remember me to him as well as to our friend the Parson Abercrombie whom I hold in remembrance fair. I should delight to spend an Evening with them, any where.
Do me the favour to present in all sincerity my best respects to Mrs Meredith, and assure her that I often think of her with very friendly sentiments. She used to laugh at me and with me, very often, and I hope we shall at some future day be favoured with similar indulgence. I am full as much the subject of mirth, now that I am married, grown or turned grey haired and stricken in years, as I was while a wildish sort of a Batchelor, given to Clubs and Loo, and such manly diversions. I hope she will enjoy all the comforts and few of the distressing cares of a numerous progeny and if not uncharitable I would wish her life might be protracted to the third and fourth generation of her descendants. In the course of this time, it would be also one of my earnest wishes that our Wive’s should become acquainted.
Very truly I am, Dear Sir, / Your Friend
Thomas B Adams.